Citation Nr: 0711035	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-02 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for a left-sided 
salpingectomy with associated pelvic laparotomy, lysis of 
adhesions, and partial removal of ovary.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of thoracic outlet syndrome, status post right 
cervical rib resection.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied (1) a compensable rating for left-
sided salpingectomy with associated pelvic laparotomy, lysis 
of adhesions, and partial removal of ovary; and (2) a rating 
in excess of 20 percent for residuals of thoracic outlet 
syndrome and right (non-dominant) cervical rib resection.

The veteran appealed the RO's decision to the Board.  In an 
October 2004 decision, the Board denied a compensable rating 
for left-sided salpingectomy with associated pelvic 
laparotomy and lysis of adhesions and partial removal of 
ovary.  The Board remanded the remaining issue of entitlement 
to an increased rating for thoracic outlet syndrome for 
additional evidentiary development.  In August 2005, the 
Board again remanded the issue to the RO for additional 
evidentiary development.  

The veteran appealed the October 2004 Board's decision 
denying a compensable rating for left-sided salpingectomy to 
the United States Court of Appeals for Veterans Claims 
(Court).  While the case was pending before the Court, in 
December 2005, the veteran's attorney and a representative of 
the VA Office of General Counsel, on behalf of the Secretary, 
filed a Joint Motion for Remand.

In a January 2006 order, the Court granted the motion and 
vacated the portion of the Board's October 2004 decision 
which denied a compensable rating for left-sided 
salpingectomy with associated pelvic laparotomy, lysis of 
adhesions, and partial removal of ovary.  The portion of the 
Board's decision remanding the issue of entitlement to an 
increased rating for thoracic outlet syndrome was left 
intact.  

The Board notes that in an October 2003 rating decision, the 
RO granted service connection for PTSD, effective March 24, 
2003, the date of receipt of the original claim.  The veteran 
submitted a notice of disagreement with the effective date 
assigned by the RO and in September 2006, the RO issued a 
Statement of the Case addressing the issue.  The record 
contains no indication that the veteran or her attorney 
perfected an appeal of this issue within the applicable time 
period.  Thus, the matter is not in appellate status.  

In October 2006, the veteran submitted a claim of service 
connection for a psychogenic disorder, secondary to her 
service-connected thoracic outlet syndrome.  It does not 
appear that this matter has as yet been adjudicated and it is 
referred to the RO for appropriate action.  

As set forth in more detail below, a remand is required with 
respect to the claim for a compensable rating for a left-
sided salpingectomy with pelvic laparotomy, lysis of 
adhesions, and partial removal of ovary.  This issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The most probative evidence indicates that the veteran 
currently exhibits no symptoms attributable to her service-
connected thoracic outlet syndrome, status post cervical rib 
resection on the right.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of thoracic outlet syndrome, status post cervical 
rib resection on the right, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that under 
the notice provisions of the VCAA, a claimant must be 
provided notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a February 2002 letter issued prior to the 
initial rating decision on her claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete her claim for an increased  
disability rating, and of what part of that evidence she was 
to provide and what part VA would attempt to obtain for her.  
The letter also advised the veteran to submit or identify any 
additional information that she felt would support her claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  
Regardless, in March 2006, the RO issued a letter to the 
veteran for the express purpose of satisfying the additional 
requirements imposed by the Court in Dingess/Hartman.  The RO 
thereafter reconsidered the veteran's claim in the September 
2006 Supplemental Statement of the Case.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor her 
attorney has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to her claim.  In fact, neither the 
veteran nor her attorney has submitted evidence or argument 
regarding the claim for an increased rating for thoracic 
outlet syndrome since the Board remanded this matter in 
August 2005.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2006).  

The veteran has also been afforded three VA medical 
examinations in connection with her claim.  38 C.F.R. § 
3.159(c)(4) (2006).  The Board finds that the reports of 
these examinations provide the necessary medical opinions as 
well as sufficient reference to the pertinent schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor her 
attorney has argued otherwise.  


Background

The veteran's service medical records show that in January 
1978, she was hospitalized in connection with her complaints 
of weakness, coldness, and numbness in the right upper 
extremity.  The preoperative diagnosis was bilateral cervical 
ribs with symptoms of thoracic outlet compression on the 
right.  The veteran underwent excision of the right cervical 
rib, without complications.  The remaining service medical 
records are negative for complaints of thoracic outlet 
syndrome.  

At her November 1978 military discharge medical examination, 
the veteran reported a history of surgery for thoracic outlet 
syndrome.  Examination showed a scar under the right 
clavicle.  Otherwise, the upper extremities, musculoskeletal, 
and neurologic systems were normal.  

In December 1978, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
residuals of thoracic outlet syndrome.  In a January 1979 
rating decision, the RO granted service connection for 
residuals of thoracic outlet syndrome, postoperative right 
cervical rib resection.  The RO assigned a zero percent 
rating, noting that the veteran's disability was 
asymptomatic.  

In April 1994, the veteran requested an increased rating for 
residuals of thoracic outlet syndrome, claiming that she 
experienced pain and discomfort as a result of her service-
connected disability.  

The veteran was afforded a VA orthopedic examination in June 
1994, at which she claimed to have intermittent pain in the 
right side of her neck and right shoulder.  The veteran 
reported that she was left handed.  The assessment was 
unconfirmed history of thoracic outlet syndrome, status post 
partial resection of the right cervical rib.  Also diagnosed 
was right lateral cervical pain and bilateral shoulder pain, 
cause undetermined.  

At a June 1994 VA peripheral nerve examination, the 
assessment was thoracic outlet syndrome with history of right 
cervical rib resection.  Also diagnosed was functional 
sensory changes.  

In May 1997 the veteran underwent an additional VA 
examination.  The veteran was again noted to be left handed.  
She informed the examiner that since her previous VA 
examination, in June 1994, her right arm had become worse.  
The examiner indicated that the veteran limited the motion of 
her right shoulder to 60 degrees and resisted efforts to 
passively elevate her arm further.  The diagnoses included 
history of thoracic outlet syndrome, right, due to cervical 
rib, status post cervical rib resection, healed, with 
residual complaints of pain on elevation of the shoulder to 
120 degrees.  

In a January 1999 decision, the Board granted a 20 percent 
rating for residuals of right thoracic outlet syndrome, 
status postoperative right cervical rib resection, pursuant 
to Diagnostic Code 5299-5201.  The RO effectuated the Board's 
decision in a February 1999 rating decision.

In November 2001, the veteran submitted her most recent claim 
for an increased rating for thoracic outlet syndrome.  She 
claimed that her thoracic outlet syndrome pain was now 
unbearable at times and it was becoming very hard for her to 
use her right arm and hand because of pain radiating from her 
neck.  

In support of her claim, the RO obtained private clinical 
records, dated from August 1999 to April 2002, showing 
treatment for numerous unrelated complaints, such as 
headaches, hip pain, ankle pain, bilateral knee pain, back 
pain, as well as right shoulder pain.  In pertinent part, 
these records show that X-ray studies of the right shoulder 
performed in November 1999 were normal.  MRI of the cervical 
spine in December 1999 showed mild spur formation at C4-5, 
but no other abnormalities.  In January 2000, the veteran 
sought treatment for severe pain in the cervical spine 
radiating to the right arm.  EMG testing was normal.  The 
impression was cervical osteoarthritis, C4-5 neural foramen.  
The veteran was given an epidural.  In February 2000, she 
indicated that her symptoms had improved.  The impression was 
C4-5 radiculopathy.  A CT scan of the cervical spine 
performed in September 2001 showed mild degenerative changes 
with disc bulging at C2-3, and C3-4.

Also obtained by the RO in support of the veteran's claim 
were VA clinical records, dated from July 2000 to October 
2004, showing treatment for a host of complaints, such as 
right ankle pain, back pain, lower abdominal pain, left thigh 
pain, as well as right shoulder pain.  

In pertinent part, these records show that in November 2000, 
the veteran sought treatment, claiming that her right 
shoulder pain had "gotten unbearable again."  She claimed 
that she could not raise her arm above her shoulder level.  
On examination, the veteran was unable to abduct her right 
arm more than 80 degrees due to pain.  The assessments 
included right shoulder pain and adhesive capsulitis, history 
of thoracic outlet syndrome, still problematic according to 
patient.  In December 2000, the veteran reported a history of 
cervical rib resection for thoracic outlet syndrome.  She 
claimed that her pain had never gone away and had worsened 
significantly over the past two to three years and had 
limited her motion of the right upper extremity.  Examination 
showed forward flexion and abduction to 45 degrees with pain.  
X-ray studies showed no bony abnormalities.  The assessment 
was probably bursitis/tendonitis of rotator cuff.  In April 
2002, the veteran indicated that her right shoulder symptoms 
had not improved.  She described her right shoulder as 
"basically useless."  Examination showed full range of 
motion, no edema, and pulses normal throughout the 
extremities.  Reflexes were +2 throughout and motor and 
sensory examination was normal.  In August 2002, the veteran 
again complained of right shoulder pain.  The assessment was 
rotator cuff tendonitis/bursitis.  

The veteran underwent VA medical examination in March 2002, 
at which she reported limited motion in her neck and right 
shoulder, as well as pain and numbness in the right upper 
extremity.  The examiner noted a scar on the right anterior 
chest just below the clavicle, which the veteran reported was 
tender.  The examiner indicated that he was unable to touch 
the veteran's right arm, shoulder or neck without "severe 
protestations of pain" from the veteran.  The examiner noted 
that the veteran claimed to be unable to move her neck or 
shoulder at all without severe pain.  When distracted, 
however, the examiner noted that she moved it quite easily.  
He further noted that the veteran was wearing a long sleeved 
sweater which she took off and put back on with some groans, 
but the fact that she wore such a garment was an indication 
that her symptoms were not equaled by her disability.  He 
noted that most people with thoracic outlet syndrome would 
choose to wear a button down garment, rather than one which 
must be donned overhead.  On examination, the veteran's right 
arm was 16.5 inches and the left was 17 inches.  She was 
noted to be left handed.  In addition, there was no atrophy 
whatsoever involving the right shoulder or deltoid muscles.  
In reviewing the veteran's medical records, the examiner 
noted that the veteran had undergone MRI testing which showed 
a mild spur formation at C4-5, which he felt was clinically 
insignificant, with no other abnormalities.  He noted that an 
X-ray study of the left shoulder in 1999, and EMG testing in 
2000, were also normal.  A CT scan in September 2001 showed 
changes normal for the veteran's age.  After examining the 
veteran and reviewing her claims folder, the examiner's 
diagnosis was status following thoracic outlet syndrome and 
excision of an upper rib of the right.  The examiner 
indicated that the veteran's subjective symptoms far 
outweighed any objective observation.  The examiner concluded 
that the veteran had marked psychogenic overlay.  He 
indicated that he was unable to make any judgment as to 
Deluca factors such as endurance or coordination, as the 
veteran refused to move her right upper extremity.  

At a VA neurological examination in November 2004, the 
veteran complained of pain in the right lateral neck 
radiating to the right upper extremity.  She claimed that 
such pain was a 10/10.  She also claimed to have weakness and 
tingling.  On examination, the veteran demonstrated pain 
behaviors, such as sighing and crying.  She claimed to have 
severe tenderness to very light touch in the upper extremity 
which the examiner indicated was nonphysiological.  She 
indicated that there were no other cranial nerve findings.  
The veteran demonstrated reduced range of motion of the neck, 
again, with no physiological explanation.  She had give way 
throughout the entire right upper extremity examination 
including the deltoid, biceps, triceps, wrist extensors, 
flexors, and grip during the examination.  However, the 
examiner observed that the veteran exhibited no drift of the 
right upper extremity and used her right hand to pull off her 
shoes and socks.  The examiner indicated that there was no 
abnormality of color, temperature, sweating, hair or nails, 
and there was normal capillary refill.  Adson's maneuver 
could not be tested on the right due to the veteran's 
complaint of pain with right arm elevation.  After examining 
the veteran and reviewing her medical records, the examiner's 
impression was that the veteran's current symptoms could not 
be explained by thoracic syndrome.  Her reported weakness, 
pain, sensory loss involving the neck, right shoulder, and 
right upper extremity were much greater in extent than would 
be seen in thoracic outlet syndrome.  The examiner concluded 
that the veteran exhibited no current symptoms referable to 
the service-connected thoracic outlet syndrome or residuals 
of the cervical rib resection.  

In pertinent part, additional VA clinical records dated to 
September 2005 show that in September and October 2004, the 
veteran complained of right shoulder pain secondary to a 
rotator cuff injury she purportedly sustained in a fall on 
the job in October 2003.  X-ray studies of the right shoulder 
were normal.  In November 2004, the veteran again sought 
treatment for right shoulder pain.  She stated that she had 
fallen in October 2003 and injured her rotator cuff, 
resulting in severe pain.  Examination of the right shoulder 
showed flexion to 70 degrees and abduction to 60 degrees, 
before pain set in.  Passive range of motion was full.  
Sensation was intact.  The impression was right shoulder pain 
secondary to rotator cuff tendonitis, no evidence of tear.  
The veteran thereafter underwent initial physical therapy 
evaluation in connection with her complaints of severe right 
shoulder pain.  She failed to complete the therapy due to 
lack of attendance.  A bone density test performed in 
November 2004 was normal.  

In March 2005, the veteran sought treatment, claiming that 
she had fallen and injured her right shoulder and neck in a 
fall.  The diagnosis was right shoulder adhesive capsulitis.  
It was noted that MRI testing in October 2004 showed 
supraspinatous tendonitis, but no tear.  X-ray studies of the 
right shoulder in March 2005 were negative.  X-ray studies of 
the cervical spine showed degenerative changes.  The veteran 
underwent physical therapy in April 2005 for right shoulder 
pain due to rotator cuff tendonitis.  She reported that she 
had had right shoulder pain during service, secondary to 
thoracic outlet syndrome.  She indicated that in October 
2003, she sustained a right rotator cuff injury in a fall.  

In June 2005, the veteran sought treatment for severe neck 
and bilateral arm pain.  She presented to the clinic wearing 
a cervical collar and giving the impression of suffering from 
severe pain.  She claimed that her pain had begun when she 
raised her right arm and suddenly developed severe pain in 
the left side of the face, arm and leg.  The examiner noted 
that examination was limited as the veteran cried during 
motor system examination.  Nonetheless, she noted that this 
limited examination showed no appreciable weakness, muscle 
tone, or atrophy.  The impression was no hard neurological 
findings referable to cervical rib syndrome.  The impression 
was cervicalgia secondary to degenerative joint disease and 
chronic pain syndrome.  In October 2005, the examiner noted 
that recent MRI testing had shown disc bulges at C3-4, C4-5, 
and C5-6.  The assessment was cervical spine osteoarthrosis, 
with possible fibromyalgia.  

The veteran underwent VA medical examination in July 2006.  
The examiner specifically noted that he had reviewed the 
veteran's 8-inch claims folder prior to the examination.  At 
the examination, the veteran claimed that she had severe pain 
in the right neck, shoulder, and entire upper extremity.  
During the examination, any touch whatsoever to the veteran's 
neck and shoulders caused marked reaction and pain.  The 
examiner indicated that he had extreme difficulty examining 
the veteran in light of her marked reaction to any attempt to 
investigate motion of the neck or right upper extremity.  The 
final diagnosis was status following thoracic outlet syndrome 
with excision of the upper rib on the right.  The examiner 
indicated that the veteran exhibited marked psychogenic 
overlay.  He indicated that it was his opinion that the 
veteran's pain was without objective findings.  


Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).

The veteran's residuals of thoracic outlet syndrome, status 
post cervical rib resection on the right, is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under this code, limitation of motion 
of the arm at shoulder level warrants a 20 percent 
evaluation.  Limitation of motion of the minor arm midway 
between the side and the shoulder also warrants a 20 percent 
evaluation.  A 30 maximum percent rating is assigned for 
limitation of the minor arm to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2006).

Normal shoulder motion is defined as 0 to 180 degrees of 
forward elevation (flexion), 0 to 180 degrees of abduction, 
and 0 to 90 degrees of internal and external rotation.  See 
38 C.F.R. § 4.71, Plate I.


Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 20 percent for the veteran's 
residuals of thoracic outlet syndrome, status post right 
cervical rib resection.  

As delineated in detail above, the record shows that the 
veteran's right arm motion is not limited to the extent 
necessary to meet the criteria for a rating in excess of 20 
percent.  For example, in November 2000, although the veteran 
claimed to have "unbearable" pain, she was able to abduct 
her right arm more than 80 degrees.  In December 2000, the 
veteran exhibited forward flexion and abduction to 45 degrees 
with pain.  In April 2002, the veteran described her right 
arm as "basically useless," but objective examination 
showed full range of motion.  At the VA examination in March 
2002, the veteran claimed that she was unable to move her 
right arm at all without extreme pain.  The examiner, 
however, observed that, when distracted, the veteran moved 
her right arm quite easily.  In November 2004, the veteran 
exhibited flexion to 70 degrees and abduction to 60 degrees, 
before pain set in.  Passive range of motion was full.  In 
light of these findings, the Board finds that the criteria 
for a rating in excess of 20 percent based on limitation of 
motion of the arm have not been met.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Here, the Board acknowledges that the veteran claims to 
experienced severe, unbearable pain in her right neck and 
upper extremity, as well as sensory loss, weakness and 
limitation of motion, which she claims renders her arm 
immobile and/or useless.  

In light of the veteran's complaints, the Board has 38 C.F.R. 
§§ 4.40, 4.45, 4.59, as well as the Court's holding in DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the Board 
finds that the veteran's complaints of pain and functional 
loss were explicitly considered in assigning the current 20 
percent rating under Diagnostic Code 5201.  The Board finds 
that the veteran's current complaints do not provide a basis 
upon which to assign a rating in excess of 20 percent, as her 
subjective symptoms are unsupported by any objective 
pathology.  

Indeed, according to VA medical examinations conducted in 
March 2002, November 2004, and July 2006, none of the 
veteran's subjective symptoms could be explained by her 
service-connected thoracic outlet syndrome disability.  
Indeed, the examiners specifically concluded that the veteran 
exhibited no current  symptoms referable to the service-
connected thoracic outlet syndrome or residuals of the 
cervical rib resection.  Rather, her claimed symptoms were 
purely functional, due to a marked psychogenic overlay.  

The Board assigns these VA medical opinions great probative 
weight.  Such opinions were based on an examination of the 
veteran, as well as a review of the veteran's claims folder 
and medical records such as results of various diagnostic 
tests such as MRI, CT scans, and X-ray reports.  Moreover, 
these opinions were rendered by objective VA physicians, with 
experience in the fields of neurology and orthopedics.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The probative value of these VA medical opinions is further 
strengthened by the fact that they are consistent with the 
overwhelming majority of the other medical evidence of 
record, which attributes the veteran's complaints to causes 
other than her service-connected thoracic outlet syndrome 
disability.  For example, both VA and private clinical 
records, dated from August 1999 to September 2005, attribute 
the veteran's claims of right shoulder and upper extremity 
symptoms to causes other than her service-connected thoracic 
outlet syndrome.  For example, in January and February 2000, 
private medical records show that the veteran's claims of 
severe pain in the cervical spine radiating to the right 
upper extremity were attributed to cervical osteoarthritis 
and C4-5 radiculopathy.  In December 2000 and August 2002, 
her claims of severe pain in the right upper extremity were 
attributed to probable bursitis/tendonitis of rotator cuff.  
Similar diagnoses were noted in an November 2004, March 2005, 
and April 2005 VA clinical records.  In June 2005, a VA 
neurologist examined the veteran and concluded that she 
exhibited no hard neurological findings referable to cervical 
rib syndrome.  Rather, the diagnosis was cervicalgia 
secondary to degenerative joint disease and chronic pain 
syndrome.  In October 2005, the assessment was cervical spine 
osteoarthrosis, with possible fibromyalgia.  

Based on the foregoing evidence, the Board finds that the 
preponderance of the evidence indicates that the veteran does 
not currently meet the criteria for a rating in excess of 20 
percent for thoracic outlet syndrome, status post cervical 
rib resection on the right.  Indeed, this evidence shows that 
she currently exhibits no symptoms whatsoever referable to 
her service-connected thoracic outlet syndrome.  Rather, her 
symptoms are due to nonservice-connected causes, such as 
bursitis/tendonitis, chronic pain syndrome, or other 
psychogenic causes.  As a result, these manifestations may 
not be considered in rating the service-connected disability.  
38 C.F.R. § 4.14; see also Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

For these reasons, the Board finds that no other potentially 
applicable diagnostic code affords the veteran a higher 
disability rating.  The evidence shows no ankylosis of the 
scapulohumeral articulation or impairment of the humerus 
related to the service-connected disability, as contemplated 
by Diagnostic Codes 5200 and 5202.  See 38 C.F.R. § 4.71a.

The Board also has considered the provisions of the Rating 
Schedule for evaluation of diseases of the peripheral nerves 
such as Diagnostic Code 8518.  Again, however, repeated 
neurological examination has shown that the veteran manifests 
no neurological impairment as a result of the service-
connected thoracic outlet syndrome.  See 38 C.F.R. § 4.124a 
(2006).  

The Board notes that the evidence shows that the veteran's 
service-connected thoracic outlet syndrome, status post 
cervical rib resection on the right, includes a scar in the 
area of the clavicle.  While the veteran has claimed that 
such scar is painful, the objective evidence of record 
contains no indication that such scar is objectively 
symptomatic or otherwise meets the criteria for a separate 
compensable rating under 38 C.F.R. § 4.118.  Neither the 
veteran nor her attorney have argued otherwise.  

The Board thus concludes that the preponderance of the 
evidence is against a rating in excess of 20 percent for 
service-connected thoracic outlet syndrome, status post 
cervical rib resection on the right.  38 U.S.C.A. § 5107(b).  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1), but again notes that 
the most probative evidence shows that the veteran currently 
exhibits no symptoms attributable to her service-connected 
thoracic outlet syndrome, status post cervical rib resection 
on the right.  There is no objective evidence which shows 
that such disability has resulted in marked interference with 
earning capacity or employment, beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Thus, absent evidence 
that the veteran's service-connected thoracic outlet 
syndrome, status post cervical rib resection on the right, is 
productive of marked interference with employment, 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional, the Board finds that referral for consideration 
of extraschedular rating is not warranted.




ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of thoracic outlet syndrome, status post cervical rib 
resection on the right, is denied.  


REMAND

In the December 2005 joint motion discussed in the 
Introduction portion of this decision, the parties noted that 
at an April 2002 VA medical examination, the veteran reported 
that she had received treatment in 2001 from a gynecologist 
and urologist at Highland Park Hospital.  The parties 
indicated that a remand was warranted as "it does not appear 
from the record that VA has attempted to obtain these 
treatment records or that these records have been received."  
See Joint Motion for Remand at page 2.

The Board notes, however, that the record on appeal shows 
quite clearly that in a February 2002 letter, the RO 
contacted Highland Park Hospital and requested treatment 
records pertaining to the veteran for the period from 1999 to 
the present.  The following month, that facility responded by 
submitting clinical records covering the period from August 
1999 to February 2002.  The Board notes that the records 
forwarded by Highland Park Hospital include records of 
gynecological and urological treatment.  

It is unclear whether both the veteran's attorney and VA 
General Counsel overlooked these records in their review of 
the record on appeal, or whether there are additional 
treatment records available from Highland Park.  Regardless, 
the Board is bound by the Court's order and the terms of the 
Joint Motion.  Therefore, additional action by the RO is 
required, as set forth below.

In addition, the parties indicated that because the VA 
examiner conducting the April 2002 VA medical examination 
"did not have all pertinent treatment records at the time of 
the examination, the examination report is of limited 
value."  Thus, the parties indicated that VA must "provide 
another examination in light of those records."  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
her attorney and request that they 
specifically identify the additional 
treatment records from Highland Park 
Hospital referred to in the December 2005 
Joint Motion.  If such additional records 
are identified, after obtaining the 
necessary authorization, the RO should 
contact Highland Park Hospital and 
request the identified treatment records.  

2.  After the above mentioned development 
has been completed, the veteran should be 
afforded a VA gynecological examination 
to determine the nature and extent of 
disability, if any, resulting from her 
service-connected left-sided 
salpingectomy with associated pelvic 
laparotomy and lysis of adhesions and 
partial removal of ovary.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should set 
forth all current symptoms attributable 
to the service-connected gynecological 
disorder. 

3.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
her attorney should be furnished with 
copies of a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


